MEMORANDUM ***
Harold J. Rucker appeals pro se the district court’s dismissal of his Title VII claim alleging race, color and gender discrimination in addition to retaliation. We review de novo a dismissal for failure to state a claim, Kimes v. Stone, 84 F.3d 1121, 1126 (9th Cir.1996), and we affirm.
The district court properly dismissed Rucker’s amended complaint because it failed to state a prima facie claim for discrimination due to race or gender, see Breneman v. Kennecott Corp., 799 F.2d 470, 474 (9th Cir.1986), or for retaliation pursuant to 42 U.S.C. § 2000e-3, see Hashimoto v. Dalton, 118 F.3d 671, 679 (9th Cir.1997).
Rucker’s remaining contentions lack merit.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.